Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species “weight gain” in the reply filed on 08/03/2021 is acknowledged.  The traversal is on the ground that the applicant believes that the species all have the same etiologies thus making them not patentably distinct. This is not found persuasive because each of the species may have different etiologies, do have different biological pathways and thus have different treatments as pointed out in the previous action. The fact that each species have different biological pathways is but one example of how each species is distinct.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6 and 8-14 are being examined on the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (Corni fructus ameliorates menopause symptom in 4-vinylcyclohexen diepoxide, Mol Cell Toxicol (2018) 14:35-42) and Montastier (CN101621996A).

Regarding claims 1-6 and 8-14, Shin teaches where Cornus officinalis fructus aqueous extract (see CF extraction page 39) resulted in reduced body weight of 4-vinylcyclohexene diepoxide (VCD) treated mice (which is the follicle depletion mouse model for menopause) and teaches that the results of the experiments support the potential for Corni Fructus as a therapeutic agent for menopause (see abstract). Shin also teaches that the VCD mouse model is more similar to human menopause symptoms particularly in estrous cyclicity and change in estrogen, LH and FSH level and reduction in ovarian and uterine weight (see page 38, right column) and teaches that the results of the experiments support the therapeutic potential of CF for those who suffer from menopause (which would imply the patient population are subjects in need of menopausal treatment) (see abstract).
Shin does not specifically teach Ribes fasciculatum leaves as an active ingredient.
Montastier’s general disclosure is to a composition which comprises polyphenolic substance for treating skin that can be taken by oral administration (see abstract).
Montastier teaches a composition and functional food (see page 2, 2nd paragraph) that is useful in treating skin that is damaged from hormonal changes brought on by menopause (see page 3, paragraph 4 page 8, paragraph 4-5, and page 11, paragraph 12-14) and teaches a composition which comprises a menopause nutrient substance and/or fat-reducing nutrient active substance (see page 12, paragraph 12).

Montastier also teaches varying the concentration of the polyphenolic substances from 0.0001-50 weight % (see claim 30).
Although the cited references do not expressly teach the instantly claimed ratios the references teach the components of the composition and the ratios appear to one skilled in the art to be an equal equivalent and work in the same manner with an expectation of success. Also Montastier teaches the polyphenols in the composition at varying ranges and Shin teaches different effective amounts for the Corni Fructus extract. Providing the composition to a subject in need of preventing or treating female menopausal disease would be a logical implementation of the composition as the components are shown to be effective in ameliorating menopause symptoms.
The adjustment of particular conventional working conditions such as concentrations is deemed merely a matter of judicious selection and routine optimization, which is well within the purview of the skilled artisan. Also as discussed in the MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying 
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filing date to combine the invention containing polyphenols and Ribes fasciculatum taught by Montastier with the Cornus officinails extract taught by Shin to create a composition for treating menopause because the combined extracts are both known to treat symptoms of menopause and also weight loss. Combining equivalents known for the same purpose is also prima fasciae obvious. Also the combined composition would have the added benefit of being able to treat menopause and skin damage caused by menopause related hormonal changes.  It would have been further to optimize the ranges of the two components to arrive at the instantly taught ratios because both references teach using a variety of ranges (0.001-50 %) and thus combing the two into a single composition within the taught range would arrive to the ratios taught in the instant invention. Finally a person having ordinary skill in the art would have been able to define the population in need of the composition as a person needing treatment of menopause as this is what the combined composition has been shown useful for and as Shin discusses the support for the therapeutic potential of the composition would be to people who suffer from menopause symptoms.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655